On November 17, 1993, the Defendant was sentenced to six (6) years at Montana State Women’s Correctional Center for the offense of Escape, a Felony. This sentence shall run concurrent with a like term imposed in Mineral County in Cause No. C-616. Credit for 85 days served in the Mineral County Jail is given.
On March 25, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Barb Benson, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, there is a split decision by the Sentence Review Division. Judge Baugh and Judge Lympus vote to affirm the sentence as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. Ted Lympus, Member.